            Case 1:19-cv-11457-IT Document 52 Filed 07/26/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and BBPOS
 LIMITED

        Plaintiffs,

                        v.                        Civil Docket No: 1:19-cv-11457-IT

 INGENICO, INC., INGENICO CORP.,
 INGENICO GROUP, SA, and INGENICO
 VENTURES SAS

        Defendants.


    UNOPPOSED MOTION FOR LEAVE OF COURT TO WITHDRAW APPEARANCE OF
                        GREGORY CROCHET, ESQ.

       Pursuant to Rule 83.5.2(c)(1)(A) of the Local Rules of the United States District Court for

the District of Massachusetts, Attorney Gregory Crochet of Kutak Rock LLP submits this motion

for leave to withdraw his appearance as counsel for Plaintiffs AnywhereCommerce, Inc. and

BBPOS Limited (together, “Plaintiffs”) in the above-captioned matter. As support for this Motion,

undersigned counsel states as follows:

       1.      Mr. Crochet entered his appearance as local counsel for the Plaintiffs when this

case was pending in the Northern District of Georgia. The case has since been transferred to this

Court. Mr. Crochet is not admitted to practice before this Court.

       2.      Plaintiffs will continue to be represented by Robert P. Rudolph and Jonathan

Friedmann of the law firm of Rudolph Friedman, LLP, both of whom are admitted to practice

before this Court, as well as by Oliver D. Griffin, Peter N. Kessler, and Melissa A. Bozeman of

the law firm Kutak Rock LLP, all of whom have been admitted to appear pro hac vice in the above

captioned matter as counsel for Plaintiffs.

       3.      The undersigned has given notice of the Motion to the Defendants and to all other

parties of interest in the manner indicated in the Electronic Court Filing (ECF) system.
            Case 1:19-cv-11457-IT Document 52 Filed 07/26/19 Page 2 of 4



       4.      Pursuant to the Consent Order entered on July 2, 2019, Defendants’ Motion

for a More Definite Statement pursuant to Fed.R.Civ.P. 12(e) and Plaintiffs’ objection thereto is

pending before this Court.

       5.      No trial date has been set.

       6.      With the exception of the Scheduling Conference set for August 12, 2019, which

shall be attended by Plaintiffs’ other counsel of record, no hearings or other conferences are

scheduled, and no reports, oral or written, are due (except as may be required pursuant to this

Court’s Notice of Scheduling Conference dated July 16, 2019 and applicable Rules of Court).

       Wherefore, the undersigned requests that the Motion to Withdraw Appearance of Gregory

Crochet, Esq. be granted.

Dated: July 26, 2019
                                             Respectfully submitted,

                                             Plaintiffs,
                                             By their attorneys,

                                             /s/ Gregory Crochet
                                             GREGORY CROCHET
                                             Georgia Bar No. 196650
                                             KUTAK ROCK, LLP
                                             303 Peachtree Street, NE
                                             Suite 2750
                                             Atlanta, GA 30308
                                             Tel: (404) 222-4600
                                             Fax: (404) 222-4654
                                             Email: gcrochet@kutakrock.com

                                                    and

                                             /s/ Robert P. Rudolph
                                             Jonathon D. Friedmann, Esq. (BBO # 180130)
                                             Robert P. Rudolph, Esq. (BBO # 684583)
                                             RUDOLPH FRIEDMANN LLP
                                             92 State Street
                                             Boston, MA 02109
                                             Tel.: (617) 723-7700
                                             Fax: (617) 227-0313
                                                2
Case 1:19-cv-11457-IT Document 52 Filed 07/26/19 Page 3 of 4



                           JFriedmann@rflawyers.com
                           RRudolph@rflawyers.com

                           and

                           KUTAK ROCK LLP

                           /s/ Melissa A. Bozeman
                           Oliver D. Griffin (Pro Hac Vice)
                           Pennsylvania Bar No. 88026
                           Oliver.griffin@kutakrock.com
                           Peter N. Kessler (Pro Hac Vice)
                           Pennsylvania Bar No. 209033
                           Peter.kessler@kutakrock.com
                           Melissa A. Bozeman (Pro Hac Vice)
                           Pennsylvania Bar No. 201116
                           Melissa.bozeman@kutakrock.com
                           1760 Market Street
                           Suite 1100
                           Philadelphia, PA 19103-4104
                           (215) 299-4384 (Telephone)
                           (215) 981-0719 (Facsimile)




                             3
           Case 1:19-cv-11457-IT Document 52 Filed 07/26/19 Page 4 of 4


               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Counsel for Movant has made a good faith effort to resolve the foregoing issue. On July
11, 2019, Melissa Ann Bozeman, Esq., an attorney at Kutak Rock LLP in Philadelphia, PA
representing the Plaintiffs received an email from counsel for Defendants, William K. Wray, Jr. in
response to her inquiry regarding the issue being presented in this Motion. Attorney Wray had no
objection to Attorney Gregory Crochet, Esq. withdrawing as counsel of record for Plaintiffs.

                                             /s/ Melissa A. Bozeman
                                             Melissa A. Bozeman, Esq.




                                CERTIFICATE OF SERVICE

        I, Robert P. Rudolph, hereby certify that this document filed through the CM/ECF system
will be sent electronically to the registered participants identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
July 26, 2019.


                                             /s/ Robert P. Rudolph
                                             Robert P. Rudolph, Esq.
